Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is July 21, 2020. This Office Action is in response to the application filed July 21, 2020. This is a NON-FINAL ACTION.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to a novel recessed metal gate structure for a buried channel metal oxide semiconductor (MOS) device and a method of manufacturing the same. The inventive concept(s) is/are disclosed as forming a first work function metal layer in a recessed metal-gate opening such that, from a cross-sectional view, the first work function metal layer of the resulting buried channel MOS device has a thin-layered shape located only at the bottom of the prior-formed recess opening, i.e. not located on sidewalls within the prior-formed recess opening, and which further has sidewalls that are not in physical contact with the sidewalls of the prior-formed recess opening.  See for example Applicant’s instant FIG. 8, label 164 (“first work function metal layer”) and label d2 (“minimum distance”); and instant FIG. 9, label 164.
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 and Claims 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Regarding Independent Claims 1, 16, an essential structural cooperative relationship has been omitted as noted below. 
Claim 1, line 3 – 7 recites “wherein the gate comprises a first work function metal layer having a "-"shaped cross-sectional profile, and a minimum distance between each sidewalls of the first work function metal layer and the nearest sidewall of the recess is larger than zero”. Claim 16, line 7 – 11 recites “a first work function metal layer having a "-"shaped cross-sectional profile in the recess, wherein a minimum distance between each sidewalls of the first work function metal layer and the nearest sidewall of the recess is larger than zero.”. Both independent Claims 1, 16 omit the essential relationship that the “a minimum distance” is between each sidewall of the recess and each sidewall of the first work function metal layer – not just between “the nearest sidewall” in the singular as recited in these claims (See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret the above recitations of Claim 1 and Claim 16 according to the following suggested amendments:
For Claim 1, line 3 – 7: “wherein the gate comprises a first work function metal layer having a "-"shaped cross-sectional profile, such that each sidewall of the first work function metal layer has a minimum distance between each sidewall of the recess, the minimum distance being larger than zero so that each sidewall of the first work function metal layer does not physically contact each sidewall of the recess
For Claim 16, line 7 – 11: “a first work function metal layer having a "-"shaped cross-sectional profile in the recess, each sidewall of the first work function metal layer having a minimum distance between each sidewall of the recess, the minimum distance being larger than zero so that each sidewall of the first work function metal layer does not physically contact each sidewall of the recess   

	Regarding Claims 2 – 15, they are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements because they are dependent on Claim 1.
Regarding Claims 17 – 20, they are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements because they are dependent on Claim 16.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 1 – 4 recites “The method of manufacturing a buried channel MOSFET according to claim 16, further comprising: forming a work function metal layer conformally covering a bottom surface and sidewalls of the recess, and the dielectric layer;” It is indefinite as to whether the “further comprising” is in reference to only the step of  “forming a first work function metal layer” as recited by Claim 16, line 7; or whether it is in reference to formation of a separate, additional work function metal layer.  For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret the above recitation of Claim 20 according to the following suggested amendment:  
“The method of manufacturing a buried channel MOSFET according to claim 16, wherein forming the first work function metal layer having a “-“shaped cross-sectional profile in the recess further comprises: forming a work function metal layer conformally covering a bottom surface and sidewalls of the recess, and the dielectric layer;”

Allowable Subject Matter
Claims 1, 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 – 15 and 17 – 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious a buried channel MOSFET having a recessed metal gate and method of making the same, where the buried channel MOSFET has a first work function metal layer having a thin-layered shape (i.e. the “-“ shaped cross-sectional profile” as recited and defined by Applicant in the instant specification) and having sidewalls that have a minimum distance of greater than zero from each sidewall of the prior-formed recess in which the metal gate is formed – resulting in each sidewall of the first work function metal layer not in physical contact with each sidewall of the recess. 
The closest prior art made-of-record by Examiner, Zhu el al. (US 2012/0252198) teaches a buried channel 34 of a MOSFET device (FIG. 14). Zhu et al. further teaches a work function metal layer (serving the same purpose as the claimed “a first work function metal layer” of the claimed invention) may be included to be in contact with a gate metal layer 36 of the MOSFET ( para [0061]) – but Zhu et al. teaches such a work function metal layer, if present, would be located to be between the gate metal layer 36 and a gate dielectric layer 32 formed in a u-shape in the cross sectional view (see below). As a result, Zhu et al.’s work function metal layer would have a “u”-shape rather than the defined “-“ shape in the cross-sectional view as required by Applicant’s invention.

    PNG
    media_image1.png
    353
    508
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813

/SHAHED AHMED/Primary Examiner, Art Unit 2813